 Case: 5:17-cv-00338-KKC Doc #: 45 Filed: 09/12/19 Page: 1 of 4 - Page ID#: 552




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON

TIMOTHY ROBINSON,
on behalf of T.R., a Minor,

               PLAINTIFF,
                                                     CIVIL ACTION NO. 5:17-CV-0338-KKC
v.

ELI LILLY AND COMPANY,

               DEFENDANT.


           M OTION FOR LEAVE TO FILE DOCUM ENTS UNDER SEAL

       Defendant, Eli Lilly and Company (“Lilly”), respectfully moves the Court, pursuant to

Fed. R. Civ. P. 5.2(d) and in accordance with the Joint Protective Order entered in this matter,

(DE 23), for leave to file the following documents under seal:

     (1)   Eli Lilly’s Motion to Exclude the Proposed Testimony of Thomas W. Sadler,
           Ph.D.

     (2)   Eli Lilly’s Motion for Summary Judgment

     (3)   Transcript of deposition of Dr. Sadler, conducted August 13, 2019 (“Sadler
           Transcript”) (Ex. 2 to Eli Lilly’s Motion to Exclude Dr. Sadler)

     (4)   Expert Report of Dr. Sadler, dated May 15, 2019 (“Sadler Report”)
           (Ex. 5 to Eli Lilly’s motion to exclude Dr. Sadler)

     (5)   Expert Report of Dr. Larry Hedges, dated June 12, 2019 (“Hedges Report”)
           (Ex. 7 to Eli Lilly’s motion to exclude Dr. Sadler)

       Each of these documents is being filed separately as a provisionally sealed document

pursuant to Joint General Order 11-1.

       Lilly states that there is good cause for filing these documents under seal for the

following reasons:
 Case: 5:17-cv-00338-KKC Doc #: 45 Filed: 09/12/19 Page: 2 of 4 - Page ID#: 553




       Good cause exists to file the Sadler Transcript under seal because the agreed time period

to designate pages of a deposition transcript as confidential has not yet expired. Under the Joint

Protective Order (DE 23), the parties must allow thirty days from receipt of the final transcript of

a deposition to designate portions of it as confidential, and until the expiration of that period,

“the entire transcript, including exhibits, will be treated as subject to protection under [the]

Order.” (DE 23 at 17). Dr. Thomas Sadler gave testimony on August 13, 2019, and the final

transcript of Dr. Sadler’s deposition was received on August 27, 2019. As the thirty-day period

has not yet expired, the Joint Protective Order requires that Lilly seek leave to file the Sadler

Transcript under seal.

       Good cause exists to file the Sadler Report under seal because that report discusses

confidential, sensitive, and proprietary information that has been produced by Lilly in this

litigation and is subject to the Protective Order, which should not be disclosed to the public. For

example, Dr. Sadler’s report discusses a confidential disproportionality analysis of adverse event

data conducted by Lilly, and states that his proposed expert opinions are based on, among other

things, confidential Lilly documents.

       Good cause exists to file the Hedges Report under seal because that report similarly

discusses confidential, sensitive, and proprietary information that has been produced by Lilly in

this litigation and is subject to the Protective Order, which should not be disclosed to the public.

For example, Dr. Hedges’ report discusses two meta-analyses conducted by Lilly which contain

confidential information.

       Finally, good cause exists to file Lilly’s Motion to Exclude the Proposed Testimony of

Dr. Sadler under seal because that motion discusses and contains quoted excerpts of the Sadler

Transcript, the Sadler Report, and the Hedges Report, which as set forth above, are confidential.




                                                 -2-
 Case: 5:17-cv-00338-KKC Doc #: 45 Filed: 09/12/19 Page: 3 of 4 - Page ID#: 554




Good cause similarly exists to file Lilly’s Motion for Summary Judgment under seal because it

also references the Sadler Transcript.

       Where appropriate, Eli Lilly will file redacted versions of these documents in the public

record. A proposed order granting this motion is tendered herewith.



                                                 Respectfully submitted,


                                                 /s/ Carol Dan Browning
                                                 Carol Dan Browning
                                                 Stites & Harbison PLLC
                                                 400 West Market Street
                                                 Suite 1800
                                                 Louisville, KY 40202-3352
                                                 Telephone: (502) 587-3400
                                                 E-mail: cbrowning@stites.com

                                                 and

                                                 Andrew Kantra
                                                 Admitted Pro Hac Vice
                                                 Pepper Hamilton LLP
                                                 Eighteenth and Arch Streets
                                                 3000 Two Logan Square
                                                 Philadelphia, PA 19103-2799
                                                 Telephone: (215) 981-4000
                                                 E-mail: kantraa@pepperlaw.com

                                                 Counsel for Defendant,
                                                 Eli Lilly and Company




                                              -3-
 Case: 5:17-cv-00338-KKC Doc #: 45 Filed: 09/12/19 Page: 4 of 4 - Page ID#: 555




                               CERTIFICATE OFSERVICE

       I hereby certify that on this 12th day of September 2019, a true and correct copy of the
foregoing document was served upon the following via electronic means:

       Jasper D. Ward, IV
       Alex C. Davis
       Jones Ward PLC
       1205 E. Washington St., Ste. 111
       Louisville, KY 40206
       Counsel for Plaintiffs


                                                   /s/ Carol Dan Browning
                                                   Carol Browning
                                                   Stites & Harbison PLLC
                                                   400 W. Market Street, Suite 1800
                                                   Louisville, KY 40202-3352

                                                   Counsel for Eli Lilly and Company
